          Case 1:19-cv-07859-JSR Document 20 Filed 10/07/19 Page 1 of 3



                                  UNITED STATED DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------
                                                                  |
SS&C TECHNOLOGIES HOLDINGS, INC.,                                 |
                                                                  | Civil Action No. 1:19-cv-7859
                                    Plaintiff,                    | (JSR)
                                                                  |
                   vs.                                            |
                                                                  | ORAL ARGUMENT REQUESTED
                                                                  |
                                                                  |
                                                                  | NOTICE OF AIG SPECIALTY
AIG SPECIALTY INSURANCE COMPANY,                                  | INSURANCE COMPANY’S
                                                                  | MOTION TO DISMISS
                                    Defendant.                    | PLAINTIFF’S COMPLAINT
                                                                  |
-----------------------------------------------------------------

       PLEASE TAKE NOTICE that AIG Specialty Insurance Company (“AIG Specialty”)

shall move before The Honorable Jed S. Rakoff at the United States District Court for the Southern

District of New York, Daniel Patrick Moynihan United States Courthouse located at 500 Pearl

Street, Courtroom 14-B, New York, New York 10007, at a date and time to be determined by the

Court, for entry of an order dismissing Plaintiff’s Complaint pursuant to Fed. R. Civ. P. 12(b)(6).

       PLEASE TAKE FURTHER NOTICE that pursuant to Section 2(b)(ii) of the Individual

Practices of Justice Jed S. Rakoff, AIG Specialty has used its best efforts to resolve informally the

matters raised in its submission.

       PLEASE TAKE FURTHER NOTICE that oral argument is hereby requested.


Date: October 7, 2019
Case 1:19-cv-07859-JSR Document 20 Filed 10/07/19 Page 2 of 3



                              Respectfully submitted,

                              ATTORNEYS FOR DEFENDANT,
                              AIG SPECIALTY INSURANCE
                              COMPANY


                              By: /s/ JoAnna M. Doherty
                                 JoAnna M. Doherty, Esq.
                                 Gordon Rees Scully Mansukhani LLP
                                 1 Battery Park Plaza, 28th Floor
                                 New York, New York 10004
                                 Email: jmdoherty@grsm.com


                               By /s/ Dennis O. Brown
                                 Dennis O. Brown
                                 Email: dbrown@grsm.com
                                 Regen O’Malley
                                 Email: romalley@grsm.com
                                 Greil I. Roberts
                                 Email: groberts@grsm.com
                                 Attorneys for Defendant
                                 (admitted pro hac vice)
                                 95 Glastonbury Boulevard, Suite 206
                                 Glastonbury, CT 06033
                                 p: (860) 494-7503
                                 f: (860) 560-0185
                            Case 1:19-cv-07859-JSR Document 20 Filed 10/07/19 Page 3 of 3




                                                   CERTIFICATE OF SERVICE

                         I, Dennis O. Brown, hereby certify that on October 7, 2019, I caused the foregoing to be

                  filed electronically in the above-captioned action via the Court’s CM/ECF system, which caused

                  electronic copies to be served on all counsel of record.


                                                                  By /s/ Dennis O. Brown
                                                                     Dennis O. Brown




1183636/47880830v.1
